Citation Nr: 1548151	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  14-02 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a heart disability, to include as due to herbicide exposure.

2.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.

3.  Entitlement to an increased rating for generalized anxiety disorder, evaluated as 50 percent disabling prior to September 11, 2014 and as 70 percent disabling from September 11, 2014.


REPRESENTATION

Appellant represented by:	Bryan Held, Agent



ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The August 2013 rating decision granted an increased rating of 50 percent for the Veteran's service-connected generalized anxiety disorder, effective the date of claim for increase (November 21, 2011), and denied service connection for heart condition and diabetes mellitus.

In August 2014, the case was previously remanded by the Board for further development.

Subsequently, in an October 2014 rating decision, the RO increased the rating for service-connected generalized anxiety disorder from 50 percent to 70 percent, effective September 11, 2014.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

In August 2014, the Board remanded the issues of entitlement to a rating in excess of 30 percent for chronic bronchitis and entitlement to a TDIU for issuance of a Statement of the Case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).  The RO denied the issues in an April 2014 rating decision, and the Veteran filed a timely notice of disagreement with respect to that rating decision in May 2014.  The record reflects the RO recently issued an SOC regarding these issues on September 3, 2015.  As the Veteran has yet to perfect an appeal as to these issues, they are not ripe for appellate consideration at this time and will be the subject of a later Board decision if an appeal as to such issues is perfected within the applicable time period.  See 38 C.F.R. § 20.302(b) (2014).  The Veteran is advised that he has 60 days from the mailing of the SOC (September 3, 2015) to perfect his appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran served in Vietnam and is presumed to have been exposed to herbicides during active service.

2.  The medical evidence of record is in relative equipoise as to whether the Veteran has a current diagnosis of ischemic heart disease.

3.  The competent medical evidence of record demonstrates that the Veteran does not have a current diagnosis of diabetes mellitus.

4.  For the entire rating period under appeal, the Veteran's generalized anxiety disorder (GAD) has been manifested by symptoms productive of functional impairment comparable to occupational and social impairment with deficiencies in most areas, including work, family relations, judgment, thinking and mood.


CONCLUSIONS OF LAW

1.  The criteria for service connection for coronary artery disease have been met.  38 U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

3.  The criteria for a disability rating of 70 percent, but no higher, for GAD have been met, prior to September 11, 2014.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9400 (2014).

4.  The criteria for a disability rating in excess of 70 percent for GAD have not been met, from September 11, 2014.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA letters issued in January 2012 and February 2013 satisfied the duty to notify provisions with respect to service connection and increased ratings, and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.  

The Board concludes that VA's duty to assist has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his post service VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO requested the Veteran's records from the Social Security Administration (SSA) but received a response from the SSA in September 2014 that the medical records have been destroyed.

The RO also provided the Veteran appropriate VA examinations in May 2013 and September 2014, to ascertain the nature and etiology of the claimed heart condition and diabetes, as well as to determine the current severity of service-connected GAD.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Each VA examiner reviewed the claims file, discussed the history of the Veteran's claimed disabilities, conducted a clinical examination of the Veteran, and elicited information from the Veteran concerning the functional aspects of his GAD.  As such, the Board finds that the VA examinations obtained in this case were adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Service Connection

The Veteran contends that he currently has ischemic heart disease and diabetes mellitus as a result of his active duty service, specifically, his exposure to herbicide while serving in Vietnam.  

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.

The following diseases are deemed associated with herbicide agent exposure, under VA law: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, diabetes mellitus (Type II), Hodgkin's disease, ischemic heart disease, hairy cell leukemia and other chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson' disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309; see Final Rule, 78 Fed. Reg. 54,763 -65 (September 6, 2013).

The Veteran's service personnel records show that he served in Vietnam from March 1970 to December 1970.  He is therefore presumed to have been exposed to herbicide agents, to include Agent Orange.  38 U.S.C.A. § 1116(f).

Heart Disability

Based on its review of the record, the Board finds the evidence to be in equipoise regarding whether the Veteran has a current diagnosis of ischemic heart disease.

A September 2014 VA examiner, who reviewed the Veteran's claims file and examined the Veteran, noted that the Veteran had carotid artery blockage but denied ever being told that there was any problem with his heart.  He had high blood pressure for years and did not have a diagnosis of hypertensive heart disease as he did not have an enlarged left ventricle on x-ray or any other objective findings consistent with hypertensive heart disease.  The examiner stated that there was no heart condition that would qualify within the generally accepted medical definition of ischemic heart disease.  It was noted, however, that a March 2014 chest x-ray revealed abnormal findings with atherosclerotic aortic calcification.   The echocardiogram revealed minimal left ventricular hypertrophy with normal wall motion and ejection fraction of 55 to 60 percent that did not meet the criteria for hypertensive heart disease.  The examiner concluded that the Veteran did not have a cardiac disease diagnosis and edema was secondary to inactivity and dependent extremities; therefore, there was no diagnosis for the claimed condition of heart disability.

However, in an August 2014 letter, a private physician assistant, Barney B. Foster, PA-C, offered a contrasting opinion.  The physician assistant indicated that the Veteran has been his patient for several years for multiple disabling medical diseases, including pulmonary hypertension, bronchiectasis and chronic obstructive pulmonary disease (COPD).  He also had hypertension, which was well controlled.  It was noted that the Veteran had peripheral vascular disease with the right coronary artery approximately 80 percent stenosed.  The physician assistant concluded that "I would like to emphasize that due to [the Veteran's] progressing and endstage pulmonary disease, peripheral vascular disease, hypertension, bronchiectasis and changes on electrocardiogram, it would be safe to predict that [the Veteran] does have coronary artery disease as well which makes him totally unemployable and, therefore, disabled."

The Board finds that the foregoing opinions to be competent in light of the physicians' expertise in this matter.  The Board finds that neither of the medical nexus opinions is more probative than the other opinions.  Therefore, the medical opinions in this case are at least in relative equipoise.  See Owens v. Brown, 7 Vet. App. 467 (1993) (VA is free to favor one medical opinion over another provided if there is an adequate basis for doing so).

Accordingly, resolving all doubt in the Veteran's favor, as VA is required to do, the Board finds that service connection for a heart disability, currently diagnosed as coronary artery disease, is warranted. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.310; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Diabetes Mellitus

The Veteran is seeking service connection for diabetes.  However, the medical evidence of record fails to show a current diagnosis of the claimed condition.  

Based on review of the Veteran's claims file, a September 2014 VA examiner noted that the Veteran does not have a diagnosis of diabetes.  In this regard, it was noted that the Veteran, while hospitalized for pulmonary disease in August 2012, was found to have hyperglycemia and was on systemic steroids at that time.  He was subsequently evaluated and found to have steroid-induced hyperglycemia that resolved after systemic steroids were withdrawn.  The examiner stated that oral steroids are directly associated with elevations in blood glucose levels.  Concerning this, the Veteran's glucose was monitored in the short term after stopping the oral steroids to determine if this glucose elevation is related to the oral steroid use or to an underlying diagnosis of diabetes.  The Veteran received the glucometer and strips to check his glucose levels at home.  His random and fasting glucose levels were found to be normal at home after stopping oral steroids.  Further, his subsequent hemoglobin and A1C levels have all been normal since 2009, as evidenced by hemoglobin and A1C tested on June 2011, October 2012, February 2013, and May 2014.

Moreover, review of VA and private treatment records fail to show the Veteran has ever been diagnosed with diabetes; rather, a private physician who has treated the Veteran for several years stated in an August 2014 letter that the Veteran does not have diabetes.

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 321 (2013) (held that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

Although a lay person is competent to describe observable symptoms and provide opinions on some medical issues, as to the specific issue in this case, the diagnosis of diabetes falls outside the realm of common knowledge or a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The record does not show that the Veteran has the requisite medical training and expertise to render a medical diagnosis of diabetes.  See Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, the Veteran's own assertions as to diagnosis have no probative value.

Consequently, there is no medical evidence of record showing that the Veteran currently has diabetes mellitus that is related to military service.

As such, the Board finds that a preponderance of the evidence is against the claim for service connection for diabetes mellitus.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Increased Rating

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's current claim for an increased rating for service-connected GAD was received by VA in November 2011.  As such, the rating period for consideration on appeal is from November 2010.

The Veteran's GAD is evaluated under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Codes 9400.  Ratings are assigned according to the degree of occupational and social impairment resulting from manifestations of the disability at issue.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Under the provisions for rating psychiatric disorders, a 50 percent disability rating requires evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9400 (2014).

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting; inability to establish and maintain effective relationships.).  Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including (if applicable) those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  See Mauerhan, 16 Vet. App. 436.  Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not determinative, a GAF score is highly probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

According to DSM-IV, a GAF score ranging from 31-40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A GAF score of 41-50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g. no friends, unable to keep a job).  GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 denotes some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 71-80 indicates that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).

A May 2012 VA mental health telephone note states that the Veteran was logical and coherent in his thought processes.  There was no current evidence of suicidal or homicidal ideation, or psychosis.

A June 2012 VA mental health note states that the Veteran was depressed and agitated every day due to his respiratory problems and other medical issues.  He presented with psychomotor retardation.  He was using supplemental oxygen, with audible wheezing, and was morbidly obese.  He was logical and coherent in his thought processes.  Speech was slow in rate, loud in volume and agitated in tone.  There was no current suicidal or homicidal ideation, substance abuse or psychosis.  He indicated he was easily angered and this was a problem for his wife.

In a September 2012 VA mental health social worker note, the Veteran presented as a danger to himself.  He was fairly logical and coherent in his thought processes.  He had poor insight and judgment.  He had poor eye contact.  He was agitated and continued to have thoughts of self-harm, but it was not imminent.  He had also had thoughts of killing his wife, prior to killing himself, but he did not have access to his wife.  He also did not have a gun.  He actively participated in the development of a safety plan.

In October 2012, he presented with mood disorder.  He was depressed about his deteriorating health.  He presented with intermittent thoughts of danger to self and his wife.  He did not currently want to kill himself or his wife.  He was fairly logical and coherent in his thought processes.  He had poor insight and judgment.  He had poor eye contact.  He was agitated.  He denied current suicidal ideation.  

In November 2012, the Veteran expressed increasing irritability and anger with his wife.  He had been having thoughts of suicidal ideation without intent.

In December 2012, the Veteran and his wife were safe.  They remained stressed regarding their living situation.  Neither the Veteran nor his wife wanted to harm each other.  The Veteran presented with mood disorder.  He was depressed about his deteriorating health.  He had intermittent thoughts of danger to self and his wife.  He did not currently want to kill himself or his wife.  He was fairly logical and coherent in his thought processes.  He had poor insight and judgment.  He had poor eye contact.  He was agitated.  He denied current suicidal ideation.  Speech remained intermittently loud and angry at a moderately slow rate.

In January 2013, the Veteran presented with mood disorder.  He was depressed, with passive suicidal ideation about his chronic health conditions and deteriorating health.  He presented with intermittent thoughts of danger to self and his wife.  He did not currently want to kill himself or his wife.  He had an active safety plan.  He was fairly logical and coherent in his thought processes.  He had poor insight and judgment.  He had poor eye contact.  He was agitated.  Suicidal ideation had been increasing without intent.  He engaged in maintaining his safety plan.  He was not currently suicidal or homicidal.  He was future-oriented regarding medical care.  He was anxious regarding his wife's ability to care for herself, if he was hospitalized for any reason or when he dies.  He was alert and oriented in all spheres.  He was logical and coherent in his thought processes.  He had fair insight and judgment and his speech was loud, while normal in tone and rhythm.  He had good eye contact.

In March 2013, the Veteran presented with mood disorder and his medical conditions had deteriorated, resulting in affective dysfunction.  He was cooperative and oriented in all spheres.  He had fair insight and judgment.  His affect was blunted.  He currently denied suicidal or homicidal ideation.  His speech was limited due to his respiratory deterioration.  There was no evidence or report of substance abuse, or psychosis.

In an April 2013 VA psychiatry note, the Veteran was seen with a chief complaint of irritability.  He reported being very irritable and short-tempered, with anger episodes.  He denied any current suicidal or homicidal ideation.  He reported his mood was angry and his affect was congruent.  His speech was goal-directed.  There was no suicidal ideation.  The diagnosis was depressive disorder, not otherwise specified (NOS) on Axis I.

The Veteran underwent a VA mental disorders examination in May 2013.  The mental health diagnoses were adjustment disorder with depression and anxiety (adjustment to steadily declining health) and generalized anxiety disorder (GAD).  A GAF score of 50 was noted.  The examiner stated that it was possible to differentiate what symptom(s) was/were attributable to each diagnosis; it was hard to discern level of anxiety contributed by GAD, although it could be assumed that GAD exacerbated his level of anxiety above what it would be if he did not have the disorder.  Symptoms of depressed mood, feelings of hopelessness and helplessness, anhedonia, amotivation, concern over his wife's ability to sustain if he were to pass away were attributed to adjustment disorder.  The examiner noted that the Veteran's level of social and occupational impairment due to the mental diagnosis was best summarized as occupational and social impairment with reduced reliability and productivity.

The Veteran and his wife were legally married in Jan 2007, and currently lived alone together.  The Veteran had been on VA and Social Security disability benefits and had not worked since then.  It was noted that he was currently being treated with Citalopram for depression and was being given therapy for depression by a VA social worker.  His mental disorder symptoms included depressed mood, anxiety, flattened affect, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances, including work or a work-like setting.  He was found capable of managing his financial affairs.

On mental status examination, the Veteran was dressed casually and appropriately and accompanied by his wife.  He was clear and articulate throughout the interview and displayed good insight into his symptoms and the functional impairment attributed to them.  He did not appear to have any difficulty with either his recent or remote memory.  He was a good historian.  He denied any current suicidal or homicidal ideation or hallucinations.  He did, however, endorse a lot of helplessness and hopelessness and he reiterated the idea, and that, at times, he contemplated killing himself and his wife.  He, however, clearly stated that, at this time, he had no plans on acting on these troublesome thoughts.  There was no observable thought disorder.  His thinking was linear and logical.  He was cooperative and his mood and affect were congruent and appropriate to thought content.  His mood varied throughout the interview.  His judgment regarding the claims process was sufficient.

After reviewing the claims file, a VA examiner stated, in a July 2013 addendum, "[t]he nature of generalized anxiety disorder is a chronic, free-floating anxiety where anxiety is ever present and not the product of an identifiable source or condition.  An adjustment disorder is a reaction to a specific event, stressor, or condition."  The examiner noted that a reading of the May 2013 VA examiner's report indicated that the Veteran's adjustment disorder is in response to his steadily declining health and it was not related to his GAD.  The examiner further noted that the level of impairment for GAD condition fell under the "[o]ccupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation" category.  

In an August 2013 VA mental health social work progress note, the Veteran presented with thoughts of suicide, secondary to mood disorder due to his chronic pulmonary disorder.  He was oriented to time place and person.  His speech was slow in rate, low in tone and quiet in volume.  He was fairly logical and coherent in his thought processes.  

In a September 2013 notice of disagreement, the Veteran's representative argues that the Veteran's symptoms of suicidal thoughts, speech intermittently illogical, unprovoked irritability, neglect of personal appearance and hygiene, grossly inappropriate behavior and inability to establish and maintain effective relationships warrant a higher rating.

In his January 2014 substantive appeal, the Veteran's representative stated that the Veteran has been experiencing suicidal ideation for many years and his symptoms included neglecting personal hygiene showers once every 4-5 days, thoughts of suicide due to not providing feels like a failure, inability to establish and maintain effective relationships, such as no friends or no family (except wife), difficulty adapting to stressful situations, and not feeling comfortable around people or not trusting people.

In a March 2014 addendum, the May 2013 VA examiner stated that the Veteran's adjustment disorder was characterized by a depressed mood, with feelings of hopelessness and helplessness, anhedonia, amotivation, and extreme concern over his wife's ability to sustain if he were to pass away.  The examiner concluded that GAD was only minimally contributing to the Veteran's impairment and that most of it was caused by his adjustment disorder.  Specific impairments were as follows:

Cognitive domain: severe depression leads to impairment of memory, abstract reasoning, attention, and concentration which would impact employability.

Interpersonal domain: depression often causes irritability which could cause occupational difficulty.
            
Executive functioning: while there is no evidence of a thought disorder, severe depressive symptoms can impair judgment and also degrade executive functioning which would impact employability.

Physical domain: he has no problem with activities of daily living due to mental health, depression and anxiety, however impact sleep.  Chronic sleep impairment may lead to daytime fatigue and low energy overall.

Emotional/Psychological domain: depressed mood and anxiety may impact motivation due to work.  Anhedonia and amotivation may impair his job finding and job maintenance ability, causing an occupational difficulty.

The Veteran underwent another VA mental disorder examination in September 2014.  The pertinent diagnosis was generalized anxiety disorder.  The Veteran was currently ill with chronic obstructive pulmonary disease (COPD), was on oxygen and on hospice and was considered terminal according to his medical documentation.  He expressed suicidal ideation of a passive nature.  He reported that he wished that all of this was over, but he expected that he would not have to commit suicide as he expected to die relatively soon from his respiratory problems.  He stated that he did not want to die just yet because he was worried about providing for his wife.  He stated he would not take any active steps at this time to end his life.  The Veteran was diagnosed with depressive disorder by his psychiatrist and he had been seen repeatedly by a clinical social worker for his suicidal ideation that he expressed from time to time.  The examiner noted that the Veteran was also experiencing a depressive disorder due to other medical condition and he was essentially confined to bed most all of the time.  Given his significant functional impairment, the poor quality of his life, the Veteran appeared to be depressed due to his COPD and this was aggravating his service-connected anxiety disorder.  The examiner noted that the Veteran's service-connected GAD was characterized primarily by symptoms of anxiety while his depressive disorder due to another medical condition was characterized primarily by depression; however, the examiner stated that there was overlap as well as aggravation going on and it was not helpful to make a distinction in the symptoms.

The examiner noted that the Veteran's level of occupational and social impairment with regard to all mental diagnoses was best summarized as occupational and social impairment with reduced reliability and productivity.  The Veteran has continued to live in a single wide mobile home with his wife, four dogs and two parents.  In spite of the Veteran's disability, he was more concerned about taking care of his wife.  He had telephone contact with one son who lived in Texas but had no contact with his other son.  He has no contact with his brothers.  He reported being essentially housebound and spending much of his time in bed.  He last worked in 2001 doing drywall but he was too sick to continue.  He watched television but slept most of the time likely because of his medications.  The Veteran had frequent suicidal thoughts but had no active plans to kill himself.  

His mental disorder symptoms included depressed mood; anxiety; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impairment of short- and long-term memory, for example, retention of only highly learned material, while forgetting to complete tasks; flattened affect; disturbances of motivation and mood; inability to establish and maintain effective relationships; suicidal ideation; and neglect of personal appearance and hygiene.  

On behavioral observation, the Veteran had rather long unkempt gray hair and was not clean-shaven.  His affect was relatively flat and he expressed frustration and anger that he was not considered unemployable due to his COPD.  He was anxious in addition to being depressed in his presentation.  The Veteran reported hallucinations but these occurred at times and might well have been a delirium as he was sick.  He stated he could not recall this hallucinatory behavior but was told about it by his wife; he stated that he saw scorpions according to his wife.  The Veteran appeared to be of low average intelligence and had some insight.  He was capable of managing his financial affairs.  Using the DSM-IV criteria, the Veteran's GAF score was 45.  The examiner stated that the Veteran was not unemployable due to mental disorders alone.

At the outset, the Board notes that it is precluded from differentiating between the symptomology attributable to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App.181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  In this case, a VA examiner stated, in a July 2013 addendum, "[t]he nature of generalized anxiety disorder is a chronic, free-floating anxiety where anxiety is ever present and not the product of an identifiable source or condition.  An adjustment disorder is a reaction to a specific event, stressor, or condition."  The examiner added that the Veteran's nonservice-connected adjustment disorder is in response to his steadily declining health and it was not related to his service-connected GAD.  Further, in a March 2014 addendum, the May 2013 VA examiner concluded that GAD was only minimally contributing to the Veteran's impairment and that most of it was caused by his adjustment disorder.  However, the September 2014 VA examiner noted that although the Veteran's GAD was characterized primarily by symptoms of anxiety while his depressive disorder due to another medical condition was characterized primarily by depression, there was overlap as well as aggravation going on and it was not helpful to make a distinction in the symptoms.  In light of the above, it is not clear whether it is possible to separate the effects of the service-connected GAD and the non-service-connected adjustment disorder.  Thus, resolving reasonable doubt in the Veteran's favor, any mental disorder signs and symptoms here are attributed to the service-connected condition and the Board shall consider all of the Veteran's various psychiatric symptoms in assigning the appropriate rating for his GAD.  See Mittleider, 11 Vet. App. at 182; 61 Fed. Reg. 52,698.

Based on a thorough review of all of the evidence of record, the Board finds that the functional impairment resulting from the Veteran's GAD most closely approximates the criteria for a 70 percent disability rating for the entire rating period under appeal.  38 C.F.R. § 4.7.

In this regard, the May 2014 VA addendum shows that the Veteran has impairments in cognitive, interpersonal, executive functioning, and emotion/psychological domains due to severe depression and anxiety, which lead to impairment of memory, abstract reasoning, attention, concentration, irritability, judgment, executive functioning, and motivation, which would impact employability.  The May 2013 and September 2014 VA examination reports show that the Veteran's mental disorder symptoms included depressed mood; anxiety; flattened affect; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impairment of short- and long-term memory, for example, retention of only highly learned material, while forgetting to complete tasks; flattened affect; disturbances of motivation and mood; difficulty in adapting to stressful circumstances, including work or a work-like setting; inability to establish and maintain effective relationships; suicidal ideation; and neglect of personal appearance and hygiene.  This evidence is consistent with the Veteran's reported level of functioning and describes an individual severely impacted by his GAD symptoms resulting in occupational and social impairment with deficiencies in most areas, including work, family relations, judgment, thinking and mood.  Therefore, a 70 percent rating for GAD is granted for the entire rating period.

However, the Veteran's total disability picture does not rise to the severity required for a 100 percent rating.  In this regard, the Board finds that functional impairment comparable to total social and occupational impairment has not been shown in this case.

The record reflects that the Veteran got married to his wife in 2007.  Although he reported that his martial relationship has been difficult due to his irritability and that he has had passive thoughts of killing his wife, he indicated it was out of extreme concern over his wife's ability to care for herself if he were to pass away.  The September 2014 VA examination report reflects that in spite of the Veteran's disability, he was more concerned about taking care of his wife.  Further, despite his frequent suicidal thoughts, the Veteran has had no active plans to kill himself or his wife.  Further, the September 2014 VA examination report shows that the Veteran last worked in 2001 doing drywall but he was too sick to continue.  However, the examiner found that the Veteran was capable of managing his financial affairs and that he was not unemployable due to mental disorders alone.

Accordingly, while the Veteran has shown substantial social and occupational impairment, the evidence does not demonstrate total social and occupational impairment.  See 38 C.F.R. § 4.130, Diagnostic Code 9400.

Nor does the credible lay and medical evidence demonstrate gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, or disorientation to time and place, as reflected by the May 2013 and September 2014 VA examination reports.  See id.  On mental status examinations, the Veteran was alert, fully oriented, and cooperative.  He exhibited clear and articulate speech.  His thought process was logical and coherent throughout the rating period, without any thought disorder.  There were no psychotic symptoms, delusional thinking or perceptual disturbances, manic/hypomanic symptoms, or auditory/visual hallucinations.

As such, the evidence does not support a finding of functional impairment comparable to total occupational and social impairment that is the criteria for a 100 percent rating for GAD.  Accordingly, considering evidence in totality, the Board finds that the Veteran's disability picture more nearly approximates the criteria for a 70 percent disability rating, and therefore a 70 percent rating is the appropriate rating.  38 C.F.R. § 4.7.

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2014).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular rating in this case is adequate.  The diagnostic criteria contemplate and adequately describe the functional impairment due to symptomatology of the Veteran's service-connected GAD.  See Thun, 22 Vet. App. at 115.  The Veteran's GAD is evaluated by the rating criteria which specifically contemplate the level of occupational and social impairment caused by this disability.  See 38 C.F.R. § 4.130, Diagnostic Code 9400.  When comparing the Veteran's psychiatric symptoms and social and occupational impairment with the schedular criteria, the Board finds that his symptoms are congruent with the disability picture represented by the rating assigned herein and he does not have symptoms associated with this disability that have been unaccounted for by the schedular rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9400.  Accordingly, a comparison of the Veteran's symptoms and functional impairment resulting from the psychiatric disability with the pertinent schedular criteria does not show that the service-connected GAD presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).

Consequently, the Board finds that the available schedular rating is adequate to rate the Veteran's GAD.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

The issue has been reviewed with consideration of whether staged ratings would be warranted.  While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected GAD, there is no evidence of record that would warrant rating in excess of that assigned herein for his GAD at any time during the rating period on appeal.  See Hart, 21 Vet. App. at 508.  Rather, the medical evidence of record reflects that the Veteran had similar psychiatric symptoms which appear to have remained relatively stable throughout the rating period under appeal.

In reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against assigning a higher rating for the Veteran's GAD, the doctrine is not for application.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for CAD is granted.

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to a disability rating of 70 percent, but no higher, for GAD, prior to September 11, 2014, is granted.

Entitlement to a disability in excess of 70 percent for GAD, from September 11, 2014, is denied.



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


